t c memo united_states tax_court kenneth n headley petitioner v commissioner of internal revenue respondent docket no 24891-04l filed date the internal_revenue_service irs issued final notices of intent to levy for a number of taxable years but p requested an irs appeals_office hearing hearing under sec_6330 i r c for only one of these years--2000 upon p’s failure to participate in the granted hearing an irs appeals officer made a determination as provided for in sec_6330 i r c that the irs could proceed with collection of p’s year income_tax_liability in due course r issued a notice_of_determination concerning collection action s under sec_6320 and or regarding that action p filed a complaint appealing the determination with the u s district_court the district_court dismissed the complaint sua sponte after p failed to serve the defendant the united_states p then filed a petition with the tax_court within days of the district court’s dismissal of the complaint claiming that the district court’s dismissal constituted a determination by the district_court that the appeal was to the wrong court and that p was entitled to days within which to file with the correct court as provided in sec_6330 i r c r asserts that this court lacks jurisdiction over the year because the petition was not timely filed r also asserts that this court is without jurisdiction as to the remaining years since no determination letters were issued as to those years held because the district court’s sua sponte dismissal of p’s complaint after p’s failure to serve the defendant was not a determination under sec_6330 i r c that the appeal was to an incorrect court p’s petition to this court was not timely held further this court lacks jurisdiction over the remaining years because r did not issue determination letters as to those years kenneth n headley pro_se charles j graves for respondent memorandum opinion nims judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that this court lacks jurisdiction for the years and because no notices of determination were issued for those years and for the year because the petition was not timely filed with this court for reasons hereinafter explained unless otherwise indicated all section references are to sections of the internal_revenue_code background at the time he filed the petition in this case petitioner resided in tijeras new mexico respondent issued final notices of intent to levy with respect to to inclusive on date respondent issued no notices of determination for and respondent issued a final notice_of_intent_to_levy for on the same date and petitioner timely requested an internal_revenue_service irs appeals_office hearing hearing under sec_6330 for the year only respondent offered petitioner several options for the year sec_6330 was amended by the pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made after the date which is days after date to provide in effect that the tax_court shall have jurisdiction for appeals from all determinations made under sec_6330 before the amendment and as applicable to this case sec_6330 provided sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court hearing but petitioner insisted that his rights were being violated by his not being allowed to tape-record the hearing petitioner never participated in a hearing and an appeals officer subsequently made a determination respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date for petitioner’s year income_tax because petitioner did not timely request a hearing for and respondent granted petitioner an equivalent_hearing for those years petitioner did not cooperate in scheduling or participating in an equivalent_hearing respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter for civil penaltie sec_2 for years and and the same type of letter but relating to income taxes for and both letters being dated date petitioner did not include in the record a notice_of_determination or equivalent_hearing letter and respondent’s administrative file contains neither a notice_of_determination nor an equivalent_hearing letter concerning income taxes for respondent 2the decision letters in the record do not indicate the types of penalties covered and explanations were not attached thereto we recognize that this court lacks jurisdiction with respect to frivolous_return penalties see 115_tc_324 however ascertaining the substance of the penalties is not necessary since other requirements for our jurisdiction are lacking for each tax_year see discussion infra issued a decision letter regarding income taxes on date petitioner filed suit in the u s district_court for the district of new mexico on date challenging lien and levy determinations with respect to income taxes and civil penalties for and and income_tax for petitioner failed to serve the defendant the united_states and after petitioner failed to comply with an order to show cause the district_court dismissed his case on date petitioner then filed his petition challenging lien and levy determinations for the aforementioned years and the petition was mailed on date days after the date of dismissal of the district_court complaint and was filed on date tax_year discussion sec_6330 provides for notice_of_intent_to_levy on property before the irs may proceed with collection a taxpayer then has the opportunity for an administrative hearing regarding the proposed collection action after which a determination is made and a notice_of_determination is issued sec_6330 as applicable to this case see supra note provides that within days from the date of the determination a taxpayer may seek judicial review by either the tax_court or a district_court of the united_states depending upon which court has jurisdiction over the underlying tax_liability this court’s jurisdiction pursuant to sec_6330 therefore depends upon a notice_of_determination a timely request for review and jurisdiction over the underlying tax_liability see 116_tc_263 114_tc_492 the flush language of sec_6330 provides that if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court emphasis added in the case before us no court has made such a determination the district_court sua sponte dismissed without prejudice petitioner’s complaint because of petitioner’s failure to serve the defendant this was not a court determination that the appeal was to an incorrect court the consequence is that petitioner’s appeal to this court was made far beyond the expiration of the 30-day period provided for in sec_6330 and is therefore untimely by a wide margin since the petition was not mailed until date the 30-day period for timely filing a petition with this court began on date the date of the year determination_letter and expired on date since the petition was untimely we lack jurisdiction to consider petitioner’s appeal this is true notwithstanding the fact that the petition was mailed within days from the date of the district court’s order dismissing petitioner’s complaint for failure to respond to that court’s order to show cause why this matter should not be dismissed for lack of prosecution the dismissal of the complaint by the district_court cannot be construed as a determination by the district_court and petitioner’s attempt to treat it as such is not the type of reasonable mistake by an unskilled litigant that was excused in 498_us_269 where the supreme court ruled that a notice of appeal filed after a nonfinal decision operated as a notice of appeal from the subsequent judgment see also 127_tc_68 309_fsupp2d_938 e d mich since the district_court has not made an incorrect court determination the petition to this court is untimely and we accordingly lack jurisdiction for tax_year respondent has not issued a notice_of_determination for the taxable_year petitioner had a deficiency case before this court at docket no with respect to the taxable_year sec_2001 and sec_2002 wherein a stipulated decision was entered on date consequently the petition as it relates to is premature the court does not have jurisdiction as to collection activity for tax_year petitioner has not shown and respondent has not found documentation in his files showing that any collection has been instituted for income taxes for petitioner presented only a decision letter regarding civil penalties for first as noted earlier to the extent frivolous_return penalties are at issue we lack subject matter jurisdiction see 115_tc_324 second we are faced only with a decision letter not the requisite notice_of_determination we will grant respondent’s motion to dismiss with respect to because of lack of jurisdiction for that year tax years we hold dismissal proper for and because neither the notice_of_determination nor the timely petition requirements were satisfied petitioner presented only decision letters concerning income taxes and civil penalties for and we briefly address petitioner’s argument that he was given a hearing for years and pointing to correspondence from an appeals officer indicating that those years were the subject of a hearing we recognize the possibility of tax_court review where only decision letters were issued despite the taxpayer’s being entitled to a hearing and a notice_of_determination see 119_tc_252 however even if we were to reach the conclusion that notices of determination for the years and should have been issued in this case petitioner failed to timely petition this court for the same reason we elaborated on for the tax_year the decision letters were dated date the petition was mailed on date and subsequently filed on date and the additional 30-day filing period is not appropriate we will grant respondent’s motion to dismiss for and tax_year petitioner also includes the tax_year in his petition challenging lien levy determinations petitioner has offered only a date decision letter not a notice_of_determination accordingly we will grant respondent’s motion to dismiss for the tax_year to reflect the foregoing an appropriate order and order of dismissal will be entered granting respondent’s motion to dismiss for lack of jurisdiction
